                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,

               vs.                                    CaseNo. 3:17cr024

JASON ROSALES,                                        JUDGE WALTER H. RICE

                          Defendant.


       DECISION AND ENTRY ORDERING UNSEALING OF PREVIOUSLY
       SEALED PORTIONS OF TRANSCRIPTS OF JULY 17, 2018 AND J ULY 20,
       2018




       For good cause shown, the following portions of the trial transcript of Tuesday, July 17,

2018, and Friday, July 20, 2018, are ordered unscaled and provided to both government's

counsel and Mr. Colter Paulson, the Defendant 's CJA appointed appellate counsel:

        1.     Pages 4-9 of Volume II of III transcript of jury trial proceedings of Tuesday, July

17, 2018;and

       2.      Pages 33-35 of Volume II of III transcript of day five of trial proceed ings, of

Friday, July 20, 20 18.




January 30, 2020                                   WALTER H. RICE
                                              UNITED ST A TES DISTRICT JUDGE


Copies to:

Counsel of record
Colter Paulson, Squire, Patton Boggs, 201 E. Fourth Street, Suite 1900, Cincinnati OH 45202
